 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON A. ANDRUS,                                   Case No. 1:19-cv-01540-JDP
12                       Petitioner,                     ORDER TO SHOW CAUSE WHY PETITION
                                                         SHOULD NOT BE DISMISSED FOR
13            v.                                         FAILURE TO EXHAUST
14    J. SULLIVAN,                                       OBJECTIONS DUE IN THIRTY DAYS
15                       Respondent.                     ECF No. 1
16

17

18          Petitioner Jason A. Andrus, a state prisoner without counsel, petitioned for a writ of
19   habeas corpus under 28 U.S.C. § 2254. ECF No. 1. Petitioner claims that the prison’s late
20   service of a rules violation report caused petitioner to lose 121 days of credit. Id. at 7. Petitioner
21   has not stated that he sought any state-level judicial review of his claims before filing the instant
22   petition, and he has provided no proof of any such proceedings. We will order petitioner to show
23   cause why his petition should not be dismissed for failure to exhaust his claims.
24   Discussion
25          This matter is before the court for preliminary review under Rule 4 of the Rules
26   Governing Section 2254 Cases. Under Rule 4, the judge assigned to a habeas proceeding must
27   examine the habeas petition and order a response thereto unless it “plainly appears” that the
28
                                                         1
 1   petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019);

 2   Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998).

 3           Absent rare circumstances, a state prisoner shall not be granted federal habeas relief

 4   unless “the applicant has exhausted the remedies available in the courts of the [s]tate.” 28 U.S.C.

 5   § 2254(b)(1)(A). A petitioner can satisfy the exhaustion requirement by providing the highest

 6   state court with a full and fair opportunity to consider each claim before presenting it to the

 7   federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v. Henry, 513 U.S. 364,

 8   365 (1995); Picard v. Connor, 404 U.S. 270, 276 (1971). The exhaustion doctrine is based on

 9   comity; it gives the state court the initial opportunity to correct the state’s alleged constitutional

10   deprivations. See Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509,

11   518 (1982). If petitioner is currently pursuing relief in state court—and we have no indication

12   that he is—the existence of such a parallel proceeding would warrant the court’s abstinence from

13   considering this case to allow state courts the first opportunity to address petitioner’s claims. See

14   Younger v. Harris, 401 U.S. 37 (1971); Colorado River Water Conservation Dist. v. United

15   States, 424 U.S. 800, 817 (1976).

16           Here, it appears that petitioner has not sought any remedy in state court. See generally

17   ECF No. 1. If so, this amounts to a failure to exhaust his claims. See Murray v. Schriro, 882

18   F.3d 778, 807 (9th Cir. 2018). Accordingly, petitioner must show cause why his petition should

19   not be dismissed for failure to exhaust. If petitioner has not exhausted his claims at the state

20   level, he may move to withdraw his entire petition and return to federal court when he has
21   exhausted his state court remedies.1 Alternatively, petitioner may move to stay and hold in

22   abeyance the petition while he exhausts his claims in state court. See Rhines v. Weber, 544 U.S.

23   269, 277 (2005); Kelly v. Small, 315 F.3d 1063, 1070–71 (9th Cir. 2002).2 Finally, if petitioner

24
     1
       Although the limitations period tolls while a properly filed request for collateral review is
25   pending in state court, 28 U.S.C. § 2244(d)(2), it does not toll for the time a federal habeas
26   petition is pending in federal court. Duncan v. Walker, 533 U.S. 167, 181-82 (2001).
     2
       Although two procedures, Rhines and Kelly, are available to stay a petition and hold it under
27   abeyance, petitioner’s circumstances likely dictate that a Rhines stay is the appropriate procedure
     here. Under Rhines, a “stay and abeyance” is available only when: (1) there is “good cause” for
28   the failure to exhaust; (2) the unexhausted claims are not “plainly meritless”; and (3) the
                                                        2
 1   has exhausted his claims, he may file a first amended complaint which demonstrates this

 2   exhaustion.

 3   Order
 4            1.      Within thirty days from the date of service of this order, petitioner must respond to

 5                    our order to show cause.

 6            2.      The clerk’s office is directed to send petitioner a Section 2254 petition form.

 7            3.      Petitioner’s failure to comply with this order may result in the dismissal of this

 8                    action.3

 9
     IT IS SO ORDERED.
10

11
     Dated:        March 18, 2020
12                                                        UNITED STATES MAGISTRATE JUDGE
13

14   No. 206.
15

16

17

18

19

20
21

22

23
     petitioner did not intentionally engage in dilatory litigation tactics. 544 U.S. at 277-78. If
24   petitioner wishes to stay his petition under Rhines, he must demonstrate that he meets the three
     requirements of Rhines in his response to this order to show cause. On the other hand, a Kelly
25   stay is available where a petition contains both exhausted and unexhausted claims. Because all
26   claims in the petition appear to be unexhausted, a Kelly stay is not appropriate here.
     3
       Petitioner is forewarned that failure to follow this order may result in a recommendation for
27   dismissal of the petition pursuant to Federal Rule of Civil Procedure 41(b) (a petitioner’s failure
     to prosecute or to comply with a court order may result in a dismissal of the action).
28
                                                         3
